            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

BRUCE H. BOKONY and                                    PLAINTIFFS
BRANDON H. BOKONY

v.                      No. 4:19-cv-608-DPM

UNITED     STATES DEPARTMENT OF
DEFENSE; MARK T. ESPER, Secretary of
Defense; RICHARD V. SPENCER, Secretary
of the Department of the Navy; UNITED
STATES NAVY; UNITED STATES NAVY
PERSONNEL COMMAND;
JEFF W. HUGHES, Commander Navy
Personnel Command                                    DEFENDANTS

                              ORDER
      The Court notes this new case. The Bokonys' motion for summary
judgment, NQ 2, is denied without prejudice as premature. And the
Court refers the case to Magistrate Judge Joe J. Volpe to handle all
preliminary matters, including a recommendation on any dispositive
motion and whether the Bokonys are entitled to declaratory or
injunctive relief.
      So Ordered.


                               D.P. Marshall Jr.
                               United States District Judge
